Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are currently pending.
 
Response to Amendment
The amendment filed on 12/16/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/16/2021
The examiner modified the rejection below to address the claimed amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-8, 11, 13-16, 19 are rejected under 35 U.S.C. 102a1 as being anticipated  by Suresh (PG pub 20140100698).
Regarding claim 1, 
obtaining, by a device including a memory coupled to a processor, a value corresponding to a current amount of power output from a solar panel [para 37-38 fig 5A-B]
determining, by the device, a value corresponding to an expected amount of power output from the solar panel [para 46-55 fig 5A-B]
comparing, by the device, the value corresponding to the current amount of power output from the solar panel and the value corresponding to the expected amount of power output from the solar panel of the device [fig 46-52 fig 5A-B]
Causing, by the device, the solar panel to be cleaned responsive to determining, based on the comparing the first value corresponding to the current amount of power output from the solar panel and the first value corresponding to the expected amount of power output from the solar panel, that the first value corresponding to the current amount of power output from the solar panel is less than the first value corresponding to the expected amount of power output from the solar panel by at least a first threshold value [fig 5A-B para 46-81].
Suresh teaches there are number of cleanings and each cleaning has different threshold (each cleaning depends on the location, weather condition, number of PV string which affected the P actual and Pexpected between each cleaning where the Pactual, Pexpected are different between each cleanings) [para 53], it is considered that:
after the causing the solar panel to be cleaned, obtaining, by the device, a second value corresponding to the current amount of power output from the solar panel:

determining, by the device, a second value corresponding to the expected amount of power output from the solar panel;

comparing, by the device, the second value corresponding to the current amount of power output from the solar panel and the second value corresponding to the expected amount of power output from the solar panel; and

transmitting a message indicating that the solar panel is to be serviced responsive to determining, based on the comparing the second value corresponding to the current amount of power output from the solar panel and the second value corresponding to the expected amount of power output from the solar panel of the device, that the second value corresponding to the current amount of power output from the solar panel is less than the second value corresponding to the expected amount of power output from the solar panel by at least a second threshold value that is different from the first threshold value [para 46-81].
Regarding claim 3, Suresh teaches the obtaining the value corresponding to the current amount of power output from the solar panel includes receiving a message that includes data indicating the value corresponding to the current amount of power output from the solar panel [fig 5A-B para 46-78]
Regarding claim 4, Suresh teaches the obtaining the value corresponding to the current amount of power output from the solar panel includes measuring a current flowing out of the solar panel [fig 5A-B para 46-78]
Regarding claim 5, Suresh teaches the value corresponding to the expected amount of power output from the solar panel is based on a value of an intensity of light in an area in which the solar panel is located [fig 5A-B para 40-46].
Regarding claim 6, Suresh teaches the value of the intensity of light in the area in which the solar panel is based on a signal from a light sensor (pyranometer) that is coupled to the solar panel [para 41]
Regarding claim 7, Suresh teaches causing the solar panel to be cleaned includes outputting a signal to a pump that pumps a liquid onto a surface of the solar panel [para 82]
Regarding claim 8, Suresh teaches causing the solar panel to be cleaned includes outputting a signal to a motor that causes a blade (squeegee) to move across a surface of the solar panel  [para 82]
Regarding claim 11, Suresh teaches a system comprising:
a solar panel [para 40].
a processor [para 37-38 fig 5A-B]; and
a memory coupled to the processor [para 37-38 fig A-B], the memory storing instructions that, when executed by the processor, cause the device to:
obtain a first value corresponding to a current amount of power output from the solar panel [para 46-81 fig 5A-B]
determine a first  value corresponding to an expected amount of power output from the solar panel of the device [para 46-81 fig 5A-B];
compare the first value corresponding to the current amount of power output from the solar panel and the first value corresponding to the expected amount of power output from the solar panel of the device [para 46-81 fig 5A-B]; and
cause the solar panel to be cleaned in response to determining that the first value corresponding to the current amount of power output from the solar panel is less than the first value corresponding to the expected amount of power output from the solar panel by at least a first threshold value [para 46-81 fig 5A-B]
Suresh teaches there are number of cleanings and each cleaning has different threshold (each cleaning depends on the location, weather condition, number of PV string which affected the P actual and Pexpected between each cleaning where the Pactual, Pexpected are different between each cleanings) [para 53], it is considered that:
•	after the causing the solar panel to be cleaned, obtaining, by the device, a second value corresponding to the current amount of power output from the solar panel:

•	determining, by the device, a second value corresponding to the expected amount of power output from the solar panel;

•	comparing, by the device, the second value corresponding to the current amount of power output from the solar panel and the second value corresponding to the expected amount of power output from the solar panel; and


Regarding claim 13, Suresh teaches the memory stores instructions that, when executed by the processor, cause the device to obtain the value corresponding to the current amount of power output from the solar panel based on an amount of current flowing out of the solar panel [para 46-78 fig 5A-B].
Regarding claim 14, Suresh teaches a light sensor (pyranometer) which, in operation, detects light incident on the light sensor and outputs a signal corresponding to an intensity of the light, wherein the memory stores instructions that, when executed by the processor, cause the device to obtain the value corresponding to the current amount of power output from the solar panel based on the signal output from the light sensor [para 41]
Regarding claim 15, Suresh teaches a pump which, in operation, pumps a liquid onto a surface of the solar panel, wherein the memory stores instructions that, when executed by the processor, cause the pump to operate to cause the solar panel to be cleaned [para 82]
Regarding claim 16, Suresh teaches a motor; and a blade (squeegee) coupled to the motor, wherein the motor, in operation, causes the blade to move across a surface of the solar 
Regarding claim 19, Suresh teaches a system comprising a computer including a controller with processor and cause the computer to:
obtain a first value corresponding to a current amount of power output from a solar panel [fig 5A-B para 46-81]. 
determine a first value corresponding to an expected amount of power output from the solar panel [fig 5A-B para 46-81]
compare the first value corresponding to the current amount of power output from the solar panel and the first value corresponding to the expected amount of power output from the solar panel of the device [fig 5A-B para 46-81]
cause the solar panel to be cleaned responsive to determining that the first value corresponding to the current amount of power output from the solar panel is less than the first value corresponding to the expected amount of power output from the solar panel by at least a first threshold value [fig 5A-B para 46-78]
Suresh teaches there are number of cleanings and each cleaning has different threshold (each cleaning depends on the location, weather condition, number of PV string which affected the P actual and Pexpected between each cleaning where the Pactual, Pexpected are different between each cleanings) [para 53], it is considered that:
after the causing the solar panel to be cleaned, obtaining, by the device, a second value corresponding to the current amount of power output from the solar panel:

determining, by the device, a second value corresponding to the expected amount of power output from the solar panel;

comparing, by the device, the second value corresponding to the current amount of power output from the solar panel and the second value corresponding to the expected amount of power output from the solar panel; and

transmitting a message indicating that the solar panel is to be serviced responsive to determining, based on the comparing the second value corresponding to the current amount of power output from the solar panel and the second value corresponding to the expected amount of power output from the solar panel of the device, that the second value corresponding to the current amount of power output from the solar panel is less than the second value corresponding to the expected amount of power output from the solar panel by at least a second threshold value that is different from the first threshold value [para 46-81].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 12, 20 rejected under 35 U.S.C. 103 as being unpatentable over Suresh (PG pub 20140100698) as applied to claim1 above, or alternative in view of Young (PG Pub 20140102507).
Regarding claim 2,  
Regarding claim 2, 12 ,20, Suresh teaches the first threshold and second being different from each other as set forth above. Also, depending on the weather condition, number of string PV to be cleaned between each cleaning, it would affected the Pexpected and Pactual of each cleanings, the Second threshold would be smaller or larger than the first threshold.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second threshold to be greater than the first threshold sinceSuresh teaches the second threshold would be smaller or larger than the first threshold and the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of 
Or alternatively,
Young teaches one threshold being greater than another threshold [claim 18-19]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second threshold to be greater than the first threshold as taught by Young since the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, "[w]hen there is a design need or market pressure to solve a problem and there a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." An obvious determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solution, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S......82 USPQ2d 1385, 1395- 97 (2007) (see MPEP § 2143, E.).

Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh (PG pub 20140100698) as applied to claim1 above, and further in view of  Schaefer (PG Pub 20070246095) or alternatively Thorne (PG Pub 20100183443)
Regarding claim 9 and 16, Suresh teaches the claimed limitation as set forth above, but Suresh does not teach causing the solar panel to be cleaned includes outputting a signal to a motor that causes a gear to rotate and change an orientation of the solar panel.
Shaefer teaches system comprising a controller including a processor which outputting a signal to a motor that causes a gear to rotate and change an orientation of the solar panel (para 24-34 claim 14) where the gear is coupled to the motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify system of Suresh to have the processor which outputting a signal to a motor that causes a gear to rotate and change an orientation of the solar panel as taught by Shaefer since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Or alternatively:
Thorne teaches system comprising a controller including a processor which outputting a signal to a motor that causes a gear to rotate and change an orientation of the solar panel (para 19 32 51) where the gear is coupled to the motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify system of Suresh to have the processor which outputting a signal to a motor that causes a gear to rotate and change an orientation of the solar panel as taught by .

Claim 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh (PG pub 20140100698) as applied to claim1 above, and further in view of   Van Straten (PG Pub 20150021310).
Regarding claim 10, 17, Suresh teaches the claimed limitation as set forth above, but Suresh does not teach a heater being controlled by the processor for heating the surface of the solar panel.
Van Straten teaches a system comprising controller where after the receiving the signal, the controller control the heater to heat the solar panel surface for melting or drying [fig 12 para 44-48].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Suresh to be included the heater and the controller caused the heater to heat the surface of the solar panel as taught by Van Straten for drying the surface.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
none of cited references teach the claimed amendment
The examiner respectfully disagrees. Suresh teaches the claimed amendment as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UYEN M TRAN/Primary Examiner, Art Unit 1726